Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/10/2022 has been entered.  As directed by the amendment: claims 1, 8, 9, 11, and 13 have been amended and claims 16-20 have been added. The amendments are sufficient in overcoming the previously indicated grounds of rejection under 35 USC 112 (b).
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/10/2022, with respect to the prior art rejections under 35 USC 103 have been fully considered and are persuasive. Specifically, independent claims 1, 9, and 11 recite “when the contact tip and diffuser body are in the assembled condition, the diffuser body and the contact tip forming a chamber” followed by “wherein the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber and into and through…the first and second passageway segments.” Applicant traverses in that “chamber 50 of Cooper is clearly not formed by the contact tip (32) and the diffuser body (20/40)” and, rather, “it is formed radially between elements 20 and 40.” Applicant further states that while “chamber 50 of Cooper is a chamber formed by the diffuser, it is not formed by the diffuser and the contact tip.”  See Remarks, page 12.
The examiner considers such position to be persuasive.  The rejections under 35 USC 103 in view of Cooper and Hassan have been withdrawn. 

Election/Restrictions
Claims 1-4, 7-9 and 11-20 are allowable. Claims 5-6 and 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 08/31/2021, is hereby withdrawn and claims 5-6 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Angelocci on 07/11/2022.
The application has been amended as follows: 
1. (Currently Amended) An end assembly for an arc welding device of a type including a gooseneck having an internal passageway for conducting a shielding gas and a wire guide for guiding a consumable wire electrode, comprising:
a diffuser body having a first end and a second end with a longitudinal axis extending therebetween, the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body, the diffuser body forming an internal blind bore that starts at the first diffuser body end, and forming internal threads and a concave surface adjacent to the second end of the diffuser body surrounding the longitudinal axis, the diffuser body blind bore  that terminates at a central web, at least one web bore within the web spaced from the longitudinal axis, and a central electrode bore within the web, and 
a contact tip having a first end and a second end, the contact tip forming a convex surface surrounding the longitudinal axis at the first end of the contact tip and having external threads, the diffuser body adapted to receive the contact tip in an assembled condition wherein the concave and convex surfaces are brought into mating contact, and when the contact tip and diffuser body are in the assembled condition, the diffuser body and the contact tip forming a chamber, the contact tip forming at least one longitudinal first passageway segment oriented parallel to the longitudinal axis, the longitudinal first passageway segment communicating with the contact tip first end and the chamber, a second passageway segment formed within the contact tip communicating with the longitudinal first passageway segment and an outside surface of the contact tip, wherein the shielding gas flowing into the diffuser body passes through 2Appin. No. 16/597,366Attorney Docket No. 91694-082 the diffuser body web bores into the chamber and into and through the first and second passageway segments to exit the contact tip.
6. (Currently Amended) The end assembly of claim 5, wherein the contact tip has three pairs of the first and second co-linear passageway segments.
9. (Currently Amended) An end assembly for an arc welding device of a type including a gooseneck having an internal passageway for conducting a shielding gas and a wire guide for guiding a consumable wire electrode, comprising, 
a diffuser body having a first end and a second end with a longitudinal axis extending therebetween, the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body, the diffuser body forming an internal blind bore that starts 4Appin. No. 16/597,366Attorney Docket No. 91694-082at the first diffuser body end, and forming internal threads and a concave surface adjacent to the second end of the diffuser body surrounding the longitudinal axis, the diffuser body blind bore  that terminates at a central web, at least one web bore within the web spaced from the longitudinal axis, and a central electrode bore within the web, and 
a contact tip having a first end and a second end, the contact tip forming a convex surface surrounding the longitudinal axis at the first end of the contact tip and external threads, the diffuser body adapted to receive the contact tip in an assembled condition wherein the concave and convex surfaces are brought into mating contact, and when the contact tip and diffuser body are in the assembled condition, the diffuser body and the contact tip forming a chamber, the contact tip forming a central electrode passageway adapted to receive the wire electrode coaxial with the longitudinal axis and, the central electrode passageway including at least one longitudinal first passageway segment, at least one second passageway segment intersecting the first passageway segment, the central electrode passageway communicating with the contact tip first end and the chamber and the contact tip second end, wherein the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber and into and through the central electrode passageway and the first and second passageway segments to exit at the contact tip.
11. (Currently Amended) An end assembly for an arc welding device of a type including a gooseneck having an internal passageway for conducting a shielding gas and a wire guide for guiding a consumable wire electrode comprising, 
a diffuser body having a first end and a second end with a longitudinal axis extending therebetween, the diffuser body adapted to be connected to the gooseneck at the first end of the diffuser body, the diffuser body forming an internal blind bore  that starts at the first diffuser body end, and forming internal threads and a concave surface adjacent to the second end of the diffuser body surrounding the longitudinal axis, the diffuser body blind bore  that terminates at a central web, at least one web bore within the web spaced from the longitudinal axis, and a central electrode bore within the web, and 
a contact tip having a first end and a second end, the contact tip forming a convex surface surrounding the longitudinal axis at the first end of the contact tip and external threads, the diffuser body adapted to receive the contact tip in an assembled condition wherein the concave and convex surfaces are brought into mating contact, and when the contact tip and diffuser body are in the assembled condition, the diffuser body and the contact tip forming a chamber, the contact tip forming a longitudinal first passageway segment oriented coaxial with the longitudinal axis, the longitudinal first passageway segment communicating with the contact tip first end and the chamber and 6Appin. No. 16/597,366Attorney Docket No. 91694-082 adapted to receive the wire electrode, a second passageway segment formed within the contact tip intersecting with and communicating with the longitudinal first passageway segment and an outside surface of the contact tip, wherein the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber and into and through the first and second passageway segments to exit the contact tip.
19. (Currently Amended) The end assembly of claim 18, wherein the central web extends laterally across the longitudinal axis and the central electrode bore is disposed at the longitudinal axis for passage of the electrode therethrough.
20. (Currently amended) The end assembly of claim 19, wherein the central electrode bore and the web bores extend through the central web in the same direction.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claims 1, 9, and 11 including “the diffuser body forming an internal blind bore that starts at the diffuser body end…that terminates at a central web…,” “…when the contact tip and diffuser body are in the assembled condition, the diffuser body and the contact tip forming a chamber,” and “wherein the shielding gas flowing into the diffuser body passes through the diffuser body web bores into the chamber and into and through…the first and second passageway segments” as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761